Title: To James Madison from Joseph Pulis, 28 June 1803 (Abstract)
From: Pulis, Joseph
To: Madison, James


28 June 1803, Malta. Asks JM to intervene on his behalf. Has served two years as U.S. consul for Malta and has always agreed to whatever was necessary to favor the U.S. Navy and to treat its commanders and officers with honor. In executing his duty, has been driven to enormous expenses; for example, has furnished money to naval captains and negotiated their bills in Italy. War has caused commerce to suffer, and Pulis has lost a considerable amount of money on the exchanges. Has done this because of his attachment to the U.S. However, remarks that since there is little or no American traffic to this island, he has no means to recoup his losses. Asks therefore to be paid a sufficient allowance to cover the expenses he incurs in providing service to the U.S. Navy. Relies on JM’s goodness.
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 2 pp.; in French.



   
   A full transcription of this document has been added to the digital edition.

